 

AO 106 (RevoO RF Abphiasn tr SB GAwerdn Document 1 Filed 10/02/20 Page 1of24 PagelD 1

 

 

 

 

TT MeToicy egiay

UNITED STATES DISTRICT COURT isi tes vrict oF TEXAS

Gil for the FILED
F | i Northern District of Texas

OCT ~ 2 2229
In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Information associated with the Instagram profile with

Case No. SEAR GSE Zeourr
the username: rxmexico, a/k/a rxtrapbaby, that is F | LE D U N DER SEAL, ————
stored at premises controlled by Instagram, LLC.

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

Nem Nae Neer” Nee Nene” Sone

located in the Northern District of California , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
wf contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 § 841 Drug Trafficking

The application is based on these facts:

See attached Affidavit

continued on the attached sheet.

O Delayed notice of days (give exact ending date if morg shan 30 days,
under 18 U.S.C. § 3103a, the basis of which is set forth on

) is requested

 
 
 
 

 

 

 

‘ant’s signature

Special Agent S. Orrantia, HSI

Py name and title

 

Sworn to before me and signed in my presence.

Date: /0 / 2/ 2e©220 tela
Judge ’s signature

 

City and state: Fort Worth, Texas Jeffirgy L. Cureton, U.S. Magistrate Judge

(/ Printed name and title

 
Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page 2of24 PagelD 2

AFFIDAVIT IN SUPPORT OF
AN_ APPLICATION FOR A SEARCH WARRANT

I, Salvador Orrantia, a Special Agent with the Department of Homeland Security,
Homeknd Security Investigations, being first duly swom, hereby depose and state as
follows:

Introduction _and Agent Background

1, I make this affidavit in support of an application for a search warrant for
information associated with rxmexico, also known as rxtrapbaby (the “SUBJECT
ACCOUNT?) that is stored at premises owned, mamtained, controlled, or operated by
Instagram, LLC, (“Instagram”) a socia-networking company owned by Facebook, Inc.
and headquartered in San Francisco, California. The mformation to be searched is
described in the following paragraphs and in Attachment A. This affidavit is made in
support of an application for a search warrant under 18 U.S.C. §§ 2703(a), (b)(1)(A), and
(c)(1)(A), to require Instagram to disclose to the government records and other
information in its possession, including the contents of communications, pertaining to the
subscriber or customer associated with the SUBJECT ACCOUNT.

2. Tam an "investigative or law enforcement officer of the United States"
within the meaning of 18 U.S.C. § 2510(7); that is, Iam an officer of the United States
who is authorized by law to conduct investigations and make arrests for offenses
enumerated in 18 U.S.C. § 2516. Iam a Special Agent of the United States Department
of Homeland Security, Homeland Security Investigations (HSI) currently assigned to the

Office of the Special Agent in Charge, Dallas, Texas, employed as such since 1998.

Affidavit in Support of an Application for a Search Warrant - Page 1 of 17

 
 

Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page 3of24 PagelD 3

As an HSI Special Agent, your affiant has received training and has conducted and/or
assisted investigations that have involved Drug Trafficking Organizations (DTO), violent
gangs and/or gang members, national security threats, sex offenses and other criminal
violttions. Your affiant has also acquired information and knowledge about criminal
activity from mteraction with informants, defendants, and other experienced narcotics
and/or criminal mvestigators. Your affiant has been associated with investigations
involving the interception of wire communications and is familiar with the ways in which
criminal activity may be conducted with the use of cellular telephones and code words to
conduct their transactions. Among other duties, your affiant is currently involved in an
investigation of an organization, which is distributing large amounts of narcotics, illegal
drugs and illegally selling firearms and weapons in the Northern Districts of Texas.

3, The facts in this affidavit come from my personal observations, my training
and experience, and mformation obtained from other agents and witnesses. Sources of
supply, distributors, and consumers of illegal drugs frequently use Facebook, Instagram,
WhatsApp, Snapchat and other social networking applications as means of
communication to facilitate drug transactions. This affidavit is intended to show merely
that there is sufficient probable cause for the requested warrant and does not set forth all
of my knowledge in this matter.

4. Based on my training and experience and the facts as set forth in this
affidavit, there is probable cause to believe that violations of 18 § U.S.C. 922, 21 § U.S.C

841 and 21 § U.S.C. 846 have been committed by user rxmexico.

Affidavit in Support of an Application for a Search Warrant - Page 2 of 17
Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page4of24 PagelD 4

There is also probable cause to search the SUBJECT ACCOUNT for information
described in Attachment A for evidence of these crimes and items to be seized listed in
Attachment B.
Jurisdiction

5. This Court has jurisdiction to issue the requested warrant because it is “a
court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
(b)(1)(A), & (c)(1)(A). Specifically, the U.S. District Court, Northern District of Texas:
is “a district court of the United States ... that has jurisdiction over the offense being
investigated.” 18 U.S.C. § 2711(3)(A)(i).

Probable_Cause

6. According to mformation gathered by the Fort Worth Police Department’s
Gang Unit through active police work and “social media”, it has been established that a
back-and-forth feud has been ongoing between rival gangs in Fort Worth, Texas and
much of the feud has been well documented through social media outlets such as
YouTube, Facebook and Instagram. The criminal street gang “Bone Crushing Gorillas
(BCG)” was originally a “Blood” set which morphed into what they now call “Apegang”.
The BCG have allowed a few members of other gang sets to merge with them including a
few Eastside Latin Kings, Polywood Crips, and the Hispanic members of the “Eastside
Mafia” which most members have been documented by the Fort Worth Police
Department’s Gang Unit as the Hispanic faction of the “Bone Crushing Gorillas”. The
Fort Worth Police Department’s Gang Unit has used social media as a source of
information mn identifying, locating and establishing criminal activity by known gang

Affidavit in Support of an Application for a Search Warrant - Page 3 of 17
Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page5of24 PagelID5

members in the city of Fort Worth. During the course of the investigation, begun in late
2019 and early 2020, the affiant learned that user for the SUBJECT ACCOUNT
(rxmexico) has been active in social media with multiple documented gang members of
the Bone Crushing Gorillas. User rxmexico has identified himself, on multiple social
media platforms which include Instagram and Facebook, as being a supplier of drugs and
weapons. Multiple pictures and/or videos have been observed by law enforcement
officers to show “rxmexico” and other documented gang members with large amounts of
US. currency, narcotics/illegal drugs, sportscars/high value vehicles and firearms which
include high powered rifles with extended/drum magazines. Based on my personal
observations, my training and experience, and information obtained from other law
enforcement officers/agents and witnesses the use of the terms “rx” is a designation for
drugs and “trap” is a term used by gang members for a location known to be used for
trafficking in legal drugs and weapons. On multiple occasions it has been noted that
user rxmexico has used Instagram to post or receive messages regarding criminal activity,
such as “Flood a n---a town with a truck load of drogass buddy” (drogas is the Spanish
word for drugs). On May 1, 2020, officers from the Fort Worth Police Department were
dispatched toa possible robbery where rxmexico was found to be in possession of a
firearm and approximately $8800 USD. Subsequent to an interview by police
officers/detectives to determine the circumstances regarding the possible robbery,
rxmexico changed his story. Rxmexico stated to Fort Worth Police detectives that he was
seling drugs to the individuals claiming to be robbery victims. Rxmexico gave consent
to the Fort Worth Police detectives to review the text messages on his cell phone. The

Affidavit in Support of an Application for a Search Warrant - Page 4 of 17

 

 
Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page6of24 PagelD 6

messages revealed that rxmexico had previously sold drugs to the individuals chiming to
be robbery victims and that arrangements had been made with the individuals to sell them
more drugs. Rxmexico indicated that he was selling them a “box” which according to
rxmexico is street slang for one and half (1/4) pounds of marijuana. The robbery victims
admitted to Fort Worth Police detectives that their intent was to buy one and half (14)
pounds of marjuana from rxmexico. On May 25, 2020, HSI Gang Unit Special Agents
deployed with the Fort Worth Police Department Gang Unit in continued attempts to
locate gang members believed to be nvolved in the Mother’s Day (May 10, 2020)
shootings at the Village Creek Park in Fort Worth. Officers of the Fort Worth Police
Department Gang Unit conducted a traffic stop on a white Dodge Charger which was
occupied by three (3) documented gang members. Two (2) of the three gang members in
the vehicle were arrested on weapons violations and outstanding State criminal warrants.
Subsequent to an interview, one of the gang members stated that user rxmexico is
actively mvolved with documented gang members of the Bone Crushing Gorillas. Since
December 19, 2019, Fort Worth Police Department Gang Unit officers have conducted
surveillance at location(s) known as “traps” and observed members of the Bone Crushing
Members use Instagram as a means of communication and media to other gang members.
On one occasion, Fort Worth Police officers responded to a call where a victim was shot
at multiple times. The victim reported that the shootng was mn retaliation by known gang
members for posting a fight “online” on social media. The Fort Worth Police
Department’s Gang Unit discovered that Instagram commumication{s) included
coordination by gang members of that shooting.

Affidavit in Support of an Application for a Search Warrant - Page 5 of 17

 
 

Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page 7of24 PagelD 7

On June 5, 2020, an official preservation request was submitted by the Department of
Homeland Security, Homeland Security Investigations. A response was received from
no-reply@records.facebook.com mdicating that reasonable steps to preserve the
account(s) have been taken. Facebook indicated that our Facebook case number is

4919318.

Screenshot pics for Instagram account: rxmexico, a/k/a rxtrapbaby:

 

Affidavit in Support of an Application for a Search Warrant - Page 6 of 17
 

Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page 8of24 PagelD 8

 

Affidavit in Support of an Application for a Search Warrant - Page 7 of 17

 
Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page 9 of 24

Affidavit in Support of an Application for a Search Warrant - Page 8 of 17

  

PagelD 9
 

Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page 10o0f24 PagelD 10

 

Affidavit in Support of an Application for a Search Warrant - Page 9 of 17

 
Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page11of24 PagelD 11

 

Affidavit in Support of an Application for a Search Warrant - Page 10 of 17
 

Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page12o0f24 PagelD 12

7. From my review of publicly available information provided by Instagram
about its service, including Instagram’s ‘Privacy Policy,” I am aware of the following
about Instagram and about the information collected and retained by Instagram.

8. Instagram owns and operates a free-access social-networking website of the
same name that can be accessed at http//vww.instagram.com. Instagram allows its users
to create their own profile pages, which can include a short biography, a photo of
. themselves, and other information. Users can access Instagram through the Instagram
website or by using a special electronic application (“app”) created by the company that
allows users to access the service through a mobile device.

9. Instagram permits users to post photos to ther profiles on Instagram and
otherwise share photos with others on Instagram, as well as certam other socialmedia
services, including Flickr, Facebook, and Twitter. When posting or sharing a photo on
Instagram, a user can add to the photo: a caption; various “tags” that can be used to
search for the photo (e.g., a user made add the tag #vw so that people interested in
Volkswagen vehicles can search for and find the photo); location information; and other
information. A user can also apply a variety of “filters” or other visual effects that
modify the look of the posted photos. In addition, Instagram allows users to make
comments on posted photos, including photos that the user posts or photos posted by
other users of Instagram. Users can ako “like” photos.

10. Upon creating an Instagram account, an Instagram user must create a
unique Instagram username and an account password. This information is collected and
maintained by Instagram.

Affidavit in Support of an Application for a Search Warrant- Page 11 of 17
Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page13o0f 24 PagelD 13

11. ‘Instagram asks users to provide basic entity and contact information upon
registration and also allows users to provide additional identity information for ther user
profile. This mformation may include the user’s full name, e-mail addresses, and phone
numbers, as well as potentially other personal mformation provided directly by the user
to Instagram. Once an account is created, users may also adjust various privacy and
account settmngs for the account on Instagram. Instagram collects and mamtains this
information.

12. Instagram allows users to have “friends,” which are other individuals with
whom the user can share mformation without making the mformation public. Friends on
Instagram may come from either contact lists maintained by the user, other third-party
social media websites and information, or searches conducted by the user on Instagram
profiles. Instagram collects and mamtains this information.

13. Instagram also allows users to “follow” another user, which means that they
receive updates about posts made by the other user. Users may ako “unfollow” users,
that is, stop folowing them or block the, which prevents the blocked user from following
that user.

14. Instagram allow users to post and share various types of user content,
including photos, videos, captions, comments, and other material. Instagram collects
and maintains user content that users post to Instagram or share through Instagram.

15. Instagram users may send photos and videos to select mdividuals or groups
via Instagram Direct. Information sent via Instagram Direct does not appear in a user’s
feed, search history, or profile.

Affidavit in Support of an Application for a Search Warrant - Page 12 of 17
Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page14of24 PagelD 14

16. Users on Instagram may also search Instagram for other users or particular
types of photos or other content.

17. For each user, Instagram also collects and retains information, called “bg
file” information, every time a user requests access to Instagram, whether through a web
page or through an app. Among the log file mformation that Instagram’s servers
automatically record is the particular web requests, any Internet Protocol (“IP) address
associated with the request, type of browser used, any referring/exit web pages and
associated URLs, pages viewed, dates and times of access, and other information.

18. Instagram also collects and maintains “cookies,” which are small text files
containing a string of numbers that are placed on a user’s computer or mobile device and
that allows Instagram to collect information about how a user uses Instagram. For
example, Instagram uses cookies to help users navigate between pages efficiently, to
remember preferences, and to ensure advertisements are relevant to a user’s interests.

19. Instagram also collects information on the particular devices used to access
Instagram. In particular, Instagram may record “device identifiers,” which includes data
files and other information that may identify the particular electronic device that was
used to access Instagram.

20. Instagram also collects other data associated with user content. For
exampk, Instagram collects any “hashtags” associated with user content (ie., keywords
used), “geotags” that mark the location ofa photo and which may include latitude and

longitude mformation, comments on photos, and other information.

Affidavit in Support of an Application for a Search Warrant - Page 13 of 17

 
 

Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page15of24 PagelD 15

21. Instagram also may communicate with the user, by email or otherwise.
Instagram collects and mamtains copies of communications between Instagram and the
user.

22. On June 5, 2020, Department of Homeland Security, Homeland Security
Investigations served Instagram with a preservation request pursuant to 18 U.S.C. §
2703(f), requiring Instagram to preserve all information associated with the SUBJECT
ACCOUNT (rxmexico).

23. As exphined herein, information stored in connection with an Instagram
account may provide crucial evidence of the “who, what, why, when, where, and how” of
the criminal conduct under investigation, thus enabling the United States to establish and
prove each element or alternatively, to exclude the mnocent from further suspicion. In
my training and experience, an Instagram user’s account activity, IP log, stored electronic
communications, and other data retained by Instagram, can indicate who has used or
controlled the Instagram account. This “user attribution” evidence is analogous to the
search for “indicia of occupancy” while executing a search warrant at a residence. For
exampk, profile contact information, direct messaging logs, shared photos and videos,
and captions (and the data associated with the foregoing, such as geo-location, date and
time) may be evidence of who used or controlled the Instagram account at a relevant
time. Further, Instagram account activity can show how and when the account was
accessed or used. For example, as described herein, Instagram logs the Internet Protocol
(IP) addresses from which users access their accounts along with the time and date. By
determining the physical location associated with the logged IP addresses, investigators

Affidavit in Support of an Application for a Search Warrant - Page 14 of 17

 
Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page16 of 24 PagelD 16

can understand the chronological and geographic context of the account access and use
relating to the crime under investigation. Such information allows investigators to
understand the geographic and chronological context of Instagram access, use, and events
relating to the crime under vestigation. Additionally, Instagram builds geo-location
into some of its services. Geo-location allows, for example, users to “tag” their location
in posts and Instagram “friends” to locate each other. This geographic and timeline
information may tend to either mculpate or exculpate the Instagram account owner. Last,
Instagram account activity may provide relevant insight into the Instagram account
owner’s state of mind as it relates to the offense under investigation. For exampk,
information on the Instagram account may indicate the owner’s motive and intent to
commit a crime (e.g., information indicating a plan to commit a crime), or consciousness
of guilt (e.g., deleting account information in an effort to conceal evidence from law
enforcement).

24. Based on the information above, the computers of Instagram are likely to
contain all the material described above with respect to the SUBJECT ACCOUNT
(rxmexico), including stored electronic communications and information concerning
subscribers and their use of Instagram, such as account access information, which would
include information such as the IP addresses and devices used to access the account, as
well as other account information that might be used to identify the actual user or users of

the account at particular times.

Affidavit in Support of an Application for a Search Warrant - Page 15 of 17

 
Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page17 of 24 PagelD 17

Information To Be Searched And Things To Be Seized

25. anticipate executing this warrant under the Electronic Commumications
Privacy Act, in particular Title 18, United States Code, Sections 2703(a), (b)(1)(A), and
(c)(1)(A), by usmg the warrant to require Instagram to disclose to the government copies
of the records and other information (including the content of communications)
particularly described in Section I of Attachment B. Upon receipt of the information
described in Section I of Attachment B, government-authorized persons will review that
information to locate the items described in Section II of Attachment B.

Conclusion

26. Based on the aforementioned factual information, I respectfully submit that
there is probable cause to believe that evidence, fruits, and instrumentalities of violations,
or attempted violations, of 18 USC 922, 21 USC 841 and 21 USC 846 may be located in
the SUBJECT ACCOUNT described in Attachment A.

27. Based on the forgoing, I request that the Court issue the proposed search
warrant.

28. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer
is not required for the service or execution of this warrant. The government will execute
this warrant by serving it on Instagram Because the warrant will be served on Instagram,
who will then compile the requested records at a time convenient to it, there exists

reasonable cause to permit the execution of the requested warrant at any time in the day

or night.

Affidavit in Support of an Application for a Search Warrant - Page 16 of 17

 

 
 

Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page18 of 24 PagelD 18

Request For Sealing
29. I further request that the Court order that all papers in support of this

application, including the affidavit and search warrant, be sealed until further order of the
Court. These documents discuss an ongoing criminal investigation that is neither public
nor known to all of the targets of the vestigation. Accordingly, there is good cause to
seal these documents because their premature disclosure may seriously jeopardize that

investigation.

Respectfully sybmitted,

 

Salvador Orrantia

Special Agent

U.S. Department of Homeland Security
Homeland Security Investigations

_ ow (1:08
Subscribed and sworn to before me on ths 2 day of September, 2020, a _—_ E03 /p.m,
in Fort Worth, Texas.

 
 

 

JEFFREY Y° CURETON

 

Affidavit in Support of an Application for a Search Warrant - Page 17 of 17

 
Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page19of24 PagelD 19

ATTACHMENT _A
Property to Be Searched
This warrant applies to nformation associated with the Instagram profile with
usemame: rxmexico a/k/a/ rxtrapbaby
that is stored at premises owned, mamtained, controlled, or operated by hstagram, LLC,

a company that is owned by Facebook, Inc. and headquartered in Menlo Park, California.

Attachment A - Page 1

 
Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page 20o0f24 PagelD 20

ATTACHMENT_B

Particular Things to be Seized

I. Information to be disclosed by Instagram, LLC

To the extent that the mformation described in Attachment A is within the
possession, custody, or control of Instagram, LLC, including any messages, records, files,
logs, or information that have been deleted but are still available to Instagram, LLC, or
have been preserved pursuant to a request made under 18 U.S.C. § 2703(f), Instagram,
LLC is required to disclose the folowing formation to the government for each account
listed in Attachment A:

a. All identity and contact information, including full name, e-mail address,
physical address (including city, state, and zip code), date of birth, phone
numbers, gender, hometown, occupation, and other personal identifiers;

b. All past and current usernames associated with the account;

C. The dates and times at which the account and profile were created, and the
Internet Protocol (“IP”) address at the time of sign-up;

d. All activity logs including IP logs and other documents showing the IP
address, date, and time of each login to the account, as well as any other log
file mformation;

e. All mformation regarding the particular device or devices used to login to
or access the account, including all device identifier mformation or cookie
information, including all mformation about the particular device or devices
used to access the account and the date and time of those accesses;

f All data and information associated with the profile page, including
photographs, “bios,” and profile backgrounds and themes;

g. All communications or other messages sent or received by the account
from June 1, 2019 to Present;

h All user content created, uploaded, or shared by the account, including any
comments made by the account on photographs or other content from June
1, 2019 to Present;

Attachment B - Page 1

 
 

Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page 21o0f24 PagelD 21

II.

All photographs and images in the user gallery for the account from June
1, 2019 to Present;

All location data associated with the account, including geotags from June
1, 2019 to Present;

All data and information that has been deleted by the user from June 1,
2019 to Present;

A lst of all of the people that the user follows on Instagram and all people
who are following the user (i.e., the user’s “following” list and “followers”
kst), as well as any friends of the user;

A list of all users that the account has “unfollowed” or blocked;
All privacy and account settings;

All records of Instagram searches performed by the account, including all
past searches saved by the account from June 1, 2019 to Present;

All information about connections between the account and third-party
websites and applications; and,

All records pertaming to communications between Instagram, LLC and any
person regarding the user or the user’s Instagram account, mcluding
contacts with support services, and all records of actions taken, including
suspensions of the account.

Instagram is hereby ordered to disclose the above mformation to the government

within seven (7) days of issuance of this warrant.

Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 USC 922, 21 USC 841 and 21 USC 846 mvolving

user rxmexico since June 1, 2019, mcluding, for each username identified on Attachment

A, information pertaining to the folowing mutters:

Attachment B - Page 2

(a) Distribution of illegal drugs, firearms and evidence of any violtion of 21

U.S.C. Section 841 or 21 U.S.C. Section 846.

 
 

Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page 22 of 24 PagelD 22

(b) Evidence indicating how and when the Instagram account was accessed or
used, to determine the chronological and geographic context of account
access, use, and events relating to the crime under vestigation and to the
Instagram account owner;

(c) Evidence indicating the Instagram account owner’s state of mind as it
relates to the crime under investigation;

(d) The identity of the person(s) who created or used the user ID (rxmexico),
including records that help reveal the whereabouts of such person(s).

(e) The identity of the person(s) who communicated with the user ID
(rxmexico) any mformation pertaming to the distribution of illegal drugs
and firearms and evidence of any violation of 18 USC Section 922, 21 USC
Section 841 and 21 USC Section 846, including records that help reveal

their whereabouts.

Attachment B - Page 3

 
Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page 23 0f 24 PagelD 23

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF

EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by
the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the
information contained in this certification is true and correct. Iam employed by
Instagram, LLC, and my title is . Tam qualified to
authenticate the records attached hereto because I am familiar with how the records were
created, managed, stored, and retrieved. I state that the records attached hereto are true
duplicates of the original records in the custody of Instagram, LLC. The attached records
consist of [GENERALLY DESCRIBE RECORDS

(pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly
conducted business activity of Instagram, LLC, and they were made by Instagram, LLC

as a regular practice; and

b. such records were generated by Instagram, LLC’s electronic process or

system that produces an accurate result, to wit:

 
Case 4:20-mj-00663-BJ Document1 Filed 10/02/20 Page 24 of 24 PagelD 24

1. the records were copied from electronic device(s), storage
medmum(s), or file(s) in the custody of Instagram, LLC in a manner to ensure that they are

true duplicates of the original records; and

2. the process or system is regularly verified by Instagram, LLC, and at
all times pertinent to the records certified here the process and system fimctioned

properly and normally.

I further state that this certification is tended to satisfy Rules 902(11) and

902(13) of the Federal Rules of Evidence.

 

Date Signature

 
